BAUM, Senior Judge
(concurring):
I agree with Judge Edwards that both assignments of error should be rejected for the reasons set forth in his opinion. In addition, however, what I said in my concurring opinion in United States v. Blackmon, No. 80 0045 (N.C.M.R. 31 March 1980), should be repeated here. Whenever a pretrial agreement calls for suspension of a punitive discharge, military judges would be well advised to inquire into the understanding of all parties as to the possibility, of an administrative discharge, whether or not there is a provision in the agreement bearing on that subject. Otherwise, there can be no assurance of a meeting of the minds on that possibility, rather than a return to duty. Without such an understanding, the situation that arose in United States v. Santos, 4 M.J. 610 (N.C.M.R.1977), could be repeated, rendering the pleas improvident.
In Santos there was no plea bargain provision relating to administrative discharge and no explanation at trial of that possibility. This Court, however, set aside the plea and resultant findings of guilty when it was shown that, despite the suspension of a bad-conduct discharge on probation, as called for by the pretrial agreement, the accused was being processed for administrative discharge against his wishes and contrary to his belief at trial that he would be returned to duty for the entire probationary period. No such showing or even assertion has been made in the instant case and, thus, there is no difficulty with the providence of appellant’s pleas here; however, such could very well be raised successfully at this level whenever the judge fails to establish on the record the understanding of the parties at trial and steps are later taken to administratively discharge the accused.